Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 20, 2000, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute attempted assault in the second degree, and placed *379him on probation for a period of 12 months, unanimously affirmed, without costs.
The record establishes that the court’s placement of appellant on probation for 12 months was the least restrictive alternative consistent with his needs and the need for protection of the community, in view of the nature of the offense, appellant’s poor school attendance and performance, and his involvement in a physical altercation while attending the Alternatives to Detention program during the pendency of this matter (see, Family Ct Act § 352.2 [2] [a]). Concur — Rosenberger, J. P., Williams, Wallach, Saxe and Buckley, JJ.